O’GORMAN, J.
Upon the trial of this action brought to recover damages for personal injuries, the trial justice submitted to the jury the question of permanent injuries, to which the defendant excepted. An inspection of the record fails to disclose any evidence of perma*768nent injuries. The attending physician, who was called as a witness, said he could tell with reasonable certainty whether the injuries were permanent; but he at no time stated that they were permanent, nor was he asked to do so. The alleged injury was a dislocated uterus, but mere proof of the existence of an injury not essentially permanent is insufficient evidence of permanency. There was therefore no basis for the instruction, and the defendant’s exception requires a reversal.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event. All concur.